DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
As per the remarks of 4/29/2022, claims 1, 10, 12 and 16 are amended; claims 9, 13 and 19 are cancelled.  Applicant further argued that the combined references do not disclosed a power component to power the plurality of mobile electronic devices; a communication component to communicate with the plurality of mobile electronic devices … and … a plurality of storage bay identifiers, each of the storage bay identifiers being associated with a respective storage bay; wherein, when the first mobile electronic device connects with the first port, the power component powers the first mobile electronic device via the first port, and the station communicates the station identifier and the storage bay identifier associated with the respective storage bay to the first mobile electronic device” This is found persuasive, and the previous rejections have been withdrawn.

REASONS FOR ALLOWANCE
	The following is the examiner’s statement of reasons for allowance.
 The prior art, and any art of record does not disclose or suggest the following Claims 1, 10 and 16 limitations: “ … a power component to power the plurality of mobile electronic devices … plurality of ports including a first port associated with the first storage bay, a logic component; and a memory component, the memory component storing a station identifier and a plurality of storage bay identifiers, each of the storage bay identifiers being associated with a respective storage bay; wherein, when the first mobile electronic device connects with the first port, the power component powers the first mobile electronic device via the first port, and the station communicates the station identifier and the storage bay identifier associated with the respective storage bay to the first mobile electronic device; and wherein, after the station identifier and storage bay identifier are received by the first mobile electronic device, the first mobile electronic device communicates the station identifier and storage bay identifier with the remote electronic device 9…” in combination with the remaining claim elements as set forth in Claims 1, 10, 16 and their depending claims 2-8, 11-12, 14, 15; and 17-18, 20 respectively.
Therefore claims 1-8, 10-12, 14-18 and 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/Primary Examiner, Art Unit 2859